 



EXHIBIT 10.3
Director Stock Ownership and Retention Guidelines
The Board of Directors of the Registrant expects all directors to display
confidence in the Company by ownership of a significant amount of stock. On
September 6, 2006, the Board adopted Director Stock Ownership and Retention
Guidelines. The target for a director is four times the director’s annual
retainer. In addition, the Board has structured its compensation program to
result in ownership of stock or stock units at the targeted level after four
years of service as a director. The Governance Committee will periodically
assess the guidelines and directors’ ownership relative to these guidelines and
make recommendations as appropriate.
To facilitate directors’ compliance with the stock ownership guidelines, the
Board of Directors has established holding period requirements for directors
receiving equity compensation awards under the 2006 Equity Incentive Plan.
Directors who are not at their targeted stock ownership level must hold 50% of
the net shares realized from unrestricted shares or from any exercise of options
acquired under the 2006 Equity Incentive Plan. “Net shares realized” means
unrestricted shares acquired by a director under the 2006 Equity Incentive Plan
net of any shares sold to pay the exercise price (if any) and an amount equal to
the taxes that would have been withheld by the Company were the director an
employee. In addition, until the guidelines are met a director must defer 25% of
restricted stock unit grants with settlement to occur in stock beginning six
months after retiring from the Board of Directors.
Shares held by the director, shares held by family members in the same
household, and deferred stock units are included in the value of the stock held
by the director. Stock options, restricted stock and restricted stock units
(other than those deferred) are not included in the value of stock held by a
director.
These guidelines are in addition to the Company’s policy against trading while
in possession of inside information and the procedures under that policy,
including applicable timing restrictions and permission requirements.

